TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00241-CV


McDavid Austin Acura, LLC d/b/a David McDavid Acura of Austin, Appellant

v.

Lucie Bean, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-10-004326, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		The parties have filed a joint motion to dismiss appeal.  The parties state that they
have reached an agreement and have settled all matters in this case.  They also have requested that
this Court issue mandate early. Accordingly, we grant the parties' joint motion and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).  Further, the Clerk of this Court is directed to issue mandate
immediately.  See Tex. R. App. P. 18.6.

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Joint Motion
Filed:   June 5, 2012